2/23/2015                                                                     TDCJ Offender Details

                                                                                                      TDCJ Home           New Offender Search
 WtUiHJjmiJMJMJJrfcimilWHIAJIJl



                                                                                                                   "SP, 591-0/
   Offender Information Details
                                                                                                             RECEIVED IN
     Return to Search list                                                                              COURT OF CRINHNAL APPEALS
                                                                                                                  FEB 23 2015
   SID Number:                                                           05158832
                                                                                                             Abel Acosta, Clerk
  TDCJ Number:                                                           00740390

   Name:                                                                 WALKER.TOMMY LEE

   Race:                                                                 B

   Gender:                                                               M

   DOB:                                                                   1960-01-28

   Maximum Sentence Date:                                                2030-04-09

   Current Facility:                                                      HODGE

   Projected Release Date:                                               2030-04-09

   Parole Eligibility Date:                                              2012-10-08

   Offender Visitation Eligible:                                         YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, famiiy
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                            Offender is not scheduled for release at
                                                                      this time.

   Scheduled Release Type:                                            Will be determined when release date is
                                                                      scheduled.

   Scheduled Release                                                  Will be determined when release date is
   Location:                                                          scheduled.




       Parole Review:information

   Offense History:
   I Offense                                                 Sentence                                      Sentence (YY-MM-
http://offender.tdcj,state.tx.us/OffenderSearch/offenderDetail.action?sid=05158832                                                              1/2
2/23/2015                                                                      TDCJ Offender Details

            Date                  Offense                         Date           County      Case No.      DD)

                          AGG SEX ASLT CHILD                                                 F-9573630-
       1995-03-10                                             1995-09-13          DALLAS                  35-00-00
                                 U/14                                                            Pl

                          AGG SEX ASLT CHILD                                                 F-9573631-
       1995-02-27                                             1995-09-13          DALLAS                  35-00-00
                                 U/14                                                            Pl

                            AGG SEXUAL ASLT                                                  F-9573834-
       1994-12-20                                             1995-09-13          DALLAS                  35-00-00
                                 CHILD                                                           Ml

                            AGG SEXUAL ASLT                                                  F-9573835-
       1994-04-20                                             1995-09-13          DALLAS                  35-00-00
                                 CHILD                                                           Ml




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadminfcp.tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=05158832                                  2/2